t c memo united_states tax_court m s food stores inc petitioner v commissioner of internal revenue respondent frederick malcolm sutton and carolyn p sutton petitioners v commissioner of internal revenue respondent docket nos filed date a rexford willis iii for petitioners james r rich for respondent memorandum findings_of_fact and opinion parker judge respondent determined deficiencies in federal corporate income taxes additions to tax and a penalty for petitioner m s food stores inc as follows taxable_year ending date date date date date deficiency dollar_figure big_number big_number big_number big_number additions to tax under section penalty b b a b b b dollar_figure --- --- --- --- --- --- --- --- dollar_figure big_number --- --- --- --- --- dollar_figure --- --- --- --- plus an addition of percent of the interest due on the deficiency in the alternative respondent determined additions to tax and a penalty as follows taxable_year ending a a a a b a a a additions to tax under section penalty date --- date dollar_figure date big_number --- date --- date --- --- dollar_figure big_number --- --- --- --- --- dollar_figure --- --- --- --- --- --- --- --- --- --- --- dollar_figure --- --- --- dollar_figure plus an addition of percent of the interest due on the deficiency respondent determined deficiencies in federal income taxes additions to tax and penalties for petitioners frederick malcolm sutton and carolyn p sutton as follows year deficiency a a a a b a additions to tax under section year dollar_figure big_number big_number big_number big_number --- dollar_figure big_number big_number dollar_figure --- --- --- --- --- --- --- --- dollar_figure --- --- additions to tax under section penalty b a b b b dollar_figure big_number --- --- --- --- --- --- --- --- dollar_figure --- --- --- dollar_figure big_number --- --- --- --- --- dollar_figure big_number plus an addition of percent of the interest due on dollar_figure plus an addition of percent of the interest due on dollar_figure plus an addition of percent of the interest due on dollar_figure plus an addition of percent of the interest due on dollar_figure in the alternative respondent determined additions to tax and penalties as follows year additions to tax under section penalty a a a a b a a --- dollar_figure big_number big_number big_number dollar_figure big_number --- --- --- --- --- --- --- --- dollar_figure --- --- dollar_figure big_number big_number --- --- --- --- --- dollar_figure big_number plus an addition of percent of the interest due on the deficiency unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years before the court and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues remaining for decision are whether petitioner m s food stores inc the corporate petitioner had unreported income from rebates and coupons in its taxable years ending date and whether the corporate petitioner had unreported gross_receipts in its taxable years ending date and whether the corporate petitioner is liable for addition sec_1 on brief respondent has conceded the fraud additions to tax and penalties for all years before the court respondent has also conceded that petitioner carolyn p sutton is an innocent spouse as to the unexplained bank_deposits and disputed rebate and coupon checks diverted from the corporate petitioner grossly_erroneous_items respondent further conceded that petitioner carolyn p sutton is an innocent spouse as to any additions to tax predicated upon those income adjustments provided that the court determines that the substantial understatements are in amounts sufficient to satisfy the statutory requirements of sec_6013 through the parties have made various other concessions which are set out in their stipulations of fact and which will be discussed in the text below to tax under sec_6651 for its taxable years ending date and whether the corporate petitioner is liable for additions to tax for negligence for its taxable_year ending date under sec_6653 and for its taxable years ending date and under sec_6653 and b and for its taxable_year ending date under sec_6653 and for an accuracy-related_penalty for negligence for its taxable_year ending date under sec_6662 whether the corporate petitioner is liable for an addition_to_tax under sec_6661 for its taxable_year ending date whether petitioners frederick malcolm sutton and carolyn p sutton the suttons had unreported income in the taxable years and from rebate and coupon checks diverted from the corporate petitioner whether the suttons had additional unreported income in the taxable years through from diverted corporate funds unexplained bank_deposits whether the suttons are liable for additions to tax under sec_6651 for the taxable years through whether the suttons are liable for additions to tax for negligence for the taxable years and under sec_6653 and b and for the taxable_year under sec_6653 and for accuracy-related_penalties for negligence for the taxable years and under sec_6662 and whether the suttons are liable for additions to tax for the taxable years and under sec_6661 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the exhibits attached thereto are incorporated herein by this reference the corporate petitioner had its principal_place_of_business in kinston north carolina at the time it filed its petition the suttons resided in kinston north carolina at the time they filed their petition the cases have been consolidated for trial briefing and opinion the corporate petitioner operated a retail grocery store in kinston north carolina during the years at issue petitioner frederick malcolm sutton mr sutton owned percent of the stock of the corporate petitioner previously his father frederick sutton fred sutton had owned and operated the grocery business mr sutton began working with his father at the store when he was approximately years old mr sutton is a high school graduate and took some community college courses in grocery management and butchering and meat cutting mr sutton has no education or training in accounting tax or financial matters during the years through mr sutton maintained a personal checking account at ncnb national bank ncnb during the years and the suttons maintained a personal checking account at first citizens bank trust company fcb the corporate petitioner had both checking and savings accounts at fcb during its taxable years ended date through the bank statements covering the periods at issue for all of the above checking accounts show numerous charges for checks returned for insufficient funds rebates and coupons the corporate petitioner received rebate checks from various wholesalers or vendors fred sutton had initiated an accounting procedure for the rebate checks whereby the amounts of such rebate checks were to be recorded on the corporate petitioner's sales summaries known and hereinafter referred to as the green sheets in a column entitled rebates the corporate petitioner's accountant reduced cost of sales by a credit adjustment to purchase expenses ie deducting the amount of the rebates from the purchase expenses the corporate petitioner accepted coupons from its customers the total cost of a grocery item was initially rung up on the cash register and then the coupon amount was rung up on the cash register as a deduction from the customer's bill with the customer paying the balance the coupon amount was deducted on the cash register tape but the coupons themselves were never added up by the corporate petitioner periodically after the corporate petitioner accumulated enough coupons to fill a large grocery bag about two-thirds full it sent such coupons to its wholesaler or vendor who would issue a check to the corporate petitioner for the amount of the coupons the corporate petitioner did not record the receipt of these coupon checks on its books judy stroud of the accounting firm of woolard hale the corporate petitioner's accountant could not recall ever discussing the accounting treatment of coupons and did not appear to have any knowledge about the corporate petitioner's treatment of the coupons or the coupon checks the corporate petitioner received checks for rebates from five wholesalers or vendors during its taxable years ended date through quinn wholesale company inc quinn eastern coca cola bottling company coke carolina dairies corporation carolina dairies philip morris and nash finch company nash finch quinn and nash finch issued checks for both rebates and coupons mr sutton indicated that the only way he could distinguish the rebate checks from the coupon checks was by the wholesaler's or vendor's name only half of the rebate checks were recorded on the corporate petitioner's books in a few instances rebate checks had been credited toward the corporate petitioner's purchase account with the vendor approximately one-third of the coupon checks were recorded on the corporate petitioner's books as rebates many of these coupon and rebate checks were deposited into the corporate petitioner's bank account a coupon check issued by quinn on date in the amount of dollar_figure was deposited in the corporate petitioner's bank account on date along with dollar_figure in currency change_of dollar_figure was returned that amount of dollar_figure was not included in the notice_of_deficiency as part of the corporate petitioner's unreported rebate amounts because it had been reported on the corporate petitioner's tax_return however respondent included this dollar_figure as part of an unexplained corporate bank deposit made on date the following chart sets out the source amounts and disposition of the various rebate and coupon checks included in the deficiency_notice to the corporate petitioner rebate coupon checks the corporate petitioner tye vendor amount in deficiency_notice conceded by respondent account cashed amount credited on vendor's account amount deposited in corporate bank amount dollar_figure quinn coke dollar_figure carolina dairies dollar_figure total dollar_figure dollar_figure quinn coke dollar_figure carolina dairies dollar_figure dollar_figure philip morris total dollar_figure dollar_figure quinn coke dollar_figure carolina dairies dollar_figure dollar_figure philip morris total dollar_figure coke philip morris nash finch total dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure -0- dollar_figure -0- dollar_figure -0- -0- dollar_figure dollar_figure dollar_figure -0- -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure -0- -0- -0- dollar_figure dollar_figure -0- -0- -0- dollar_figure -0- -0- dollar_figure dollar_figure the record does not disclose what happened to the proceeds of the above rebate coupon checks that were cashed the record does not disclose whether the above rebate coupon checks that were deposited in the corporate bank account were part of the store deposits or part of the unexplained bank_deposits the following chart sets out the source amounts concessions by respondent and disputed amounts of rebate coupon checks included in the deficiency_notice issued to the suttons rebate coupon checks the suttons year vendor amount in deficiency_notice amount conceded by respondent amount still in dispute quinn dollar_figure dollar_figure coke carolina dairies dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure quinn coke carolina dairies philip morris dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure quinn coke carolina dairies philip morris quinn coke carolina dairies philip morris coke philip morris nash finch dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- -0- dollar_figure -0- -0- -0- -0- -0- -0- -0- dollar_figure dollar_figure the rebate amount in the deficiency_notice is dollar_figure for the amount from quinn that year being erroneously listed as dollar_figure rather than the dollar_figure the amounts still in dispute represent checks made out to the corporate petitioner that were cashed by mr sutton the following rebate or coupon checks made out to the corporate petitioner were cashed by mr sutton issuer quinn date of check amount disposition dollar_figure dollar_figure deposited in mr sutton's personal ncnb account dollar_figure in cash withheld by mr sutton - -86 dollar_figure dollar_figure deposited into mr sutton's personal ncnb account dollar_figure in dollar_figure dollar_figure deposited in mr sutton's personal ncnb account dollar_figure in cash withheld by mr sutton cash withheld by mr sutton dollar_figure cashed by mr sutton dollar_figure cashed by mr sutton big_number cashed by mr sutton dollar_figure cashed by mr sutton dollar_figure cashed by mr sutton dollar_figure cashed by mr sutton dollar_figure cashed by mr sutton dollar_figure cashed by mr sutton dollar_figure cashed by mr sutton dollar_figure cashed by mr sutton coke -86 dollar_figure cashed by mr sutton carolina dairies dollar_figure cashed by mr sutton nash finch dollar_figure cashed by mr sutton dollar_figure of this amount was reported on the corporate return and only dollar_figure was taxed to the suttons the record does not show what happened to the proceeds of these rebate and coupon checks the suttons did not report any of these amounts on their individual tax returns checks to or on behalf of the corporate petitioner during the calendar years through mr sutton wrote personal checks to or for the benefit of the corporate petitioner as summarized below year deposited in corporate bank account cashed written to vendor disposition unknown total amount dollar_figure big_number big_number big_number big_number dollar_figure big_number --- --- big_number --- dollar_figure --- big_number dollar_figure --- --- big_number big_number dollar_figure big_number big_number big_number big_number a few of these checks were written to third parties the majority were payable to sutton food stores and were deposited in the corporate petitioner's bank account many of the check sec_2 amounts are rounded to the nearest whole dollar deposited in the corporate petitioner's bank account were part of the store deposits ie those deposits into the corporate petitioner's checking acount that were recorded as deposits on the green sheets accordingly those amounts are not part of the unexplained bank_deposits of the corporate petitioner among the checks included above those checks relating to deposits other than the store deposits include the following date check number amount dollar_figure big_number big_number big_number big_number as to his personal checks to the corporate petitioner that were cashed mr sutton did not know the specific disposition of the proceeds of those personal checks fred sutton also wrote checks to the corporate petitioner which during the years before the court included the following date amount dollar_figure big_number on date the corporate petitioner made a deposit of dollar_figure to its bank account in addition to the store deposit for that date we cannot determine that the other two checks from we have not included those checks where it is clear that respondent either did not include the related deposits in the unexplained deposits or has conceded them fred sutton were deposited into the corporate account other than as part of the store deposits personal resources mr sutton claimed that he obtained personal loans from charles w palmer an elderly man who has known mr sutton for the latter's entire life mr palmer did not charge mr sutton interest on these alleged loans although mr palmer did charge interest to others to whom he made loans these loans were allegedly made in cash by mr palmer and repaid in cash by mr sutton mr sutton testified that he would write a check to mr palmer for the amount of the loan that mr palmer would hold that check until the loan was repaid that on the back of that check the dates and amounts of mr sutton's payments would be recorded and that usually the payments were weekly and in amounts of dollar_figure but sometimes they would be dollar_figure neither mr palmer nor mr sutton had any contemporaneous_records of these alleged loans once a loan was repaid mr palmer allegedly would return the check to mr sutton and mr sutton would tear mr sutton testified that mr palmer recorded the payments on the back of the check mr palmer testified that he never wrote anything and that mr sutton kept the checks and made the payment notations the court did not believe the testimony of either mr palmer or mr sutton in regard to these alleged loans mr palmer testified that he kept up to dollar_figure in a metal box and that he lent out money from that box over and over again without any interest the court found his testimony to be inherently incredible it up in two instances mr sutton wrote checks to mr palmer both dated date and both in the amount of dollar_figure which mr palmer negotiated in march and june of mr sutton wrote the following checks from the suttons' personal checking accounts which were endorsed by mr palmer date payee amount negotiated charlie palmer charlie palmer cash cash cash cash cash cash dollar_figure big_number on or before on or before on or before on or before on or before the court is not persuaded that mr palmer made any loans to mr sutton see supra note mrs sutton's father died on date mrs sutton was the sole beneficiary of his estate the estate which had a net value of dollar_figure mr sutton was the executor of the estate mrs sutton received four distributions from the estate's checking account totaling dollar_figure that she loaned to the corporate petitioner of this amount dollar_figure was deposited in the corporate petitioner's bank account during january of whether or when the remaining dollar_figure was deposited is not shown by the record mrs sutton received another dollar_figure distribution from the estate on date which was deposited in the corporate petitioner's checking account other distributions from the estate were as follows the date of distribution and disposition are stated where known date amount disposition dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure paid to fcb cashed cashed paid to gay construction company paid for rental property repairs deposited in mr sutton's ncnb account nationwide money market nationwide credit_union deposited in mr sutton's ncnb account deposited in mr sutton's ncnb account deposited in mr sutton's ncnb account deposited in mr sutton's ncnb account cashed during the years before the court the suttons paid the following expenses by check or cash payee or item amount parrott academy gay construction american express walnut creek country club city of kinston taxes lenoir county taxes chevy ft boat ford t-bird home improvements jewelry church sign american express parrott academy ford truck items for boat dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number in the suttons traded in the boat they had purchased in for one costing dollar_figure they also received dollar_figure in that trade corporate accounting and financial statements the handwritten green sheets prepared by mr sutton were the sole record of income for the corporate petitioner the totals of sales for each month were totaled at the bottom of the green sheets for that month the following column headings appeared on the green sheets date register food stamps rebates cash paid outs balance cash on hand tax deposit savings and count one row of information appeared for each business_day of that month the green sheets were prepared using the daily cash register reconciliations from one to four cash registers however no register tapes or cash register reconciliations were provided to the accounting firm or submitted into evidence according to mr sutton the figures in the column entitled register represented total sales or gross_receipts before coupons were deducted the entries under cash represented the sum of register plus rebates paid outs were subtracted from cash to arrive at balance cash on hand represented actual money checks and money equivalents such as vouchers and there is no explanation in the record as to the last column heading the full price of the grocery item was rung up on the cash register but then the coupon amount was deducted on the cash register tape without the cash register tapes or the cash register reconciliations it is not possible to verify whether the total sales or gross_receipts figures listed on the green sheets included or excluded coupon amounts since the court did not find mr sutton to be a credible witness the court is unwilling to accord much weight to his self-serving and wholly unsupported testimony with a retail grocery business involving a lot of cash receipts and with mr sutton's practice of dealing in cash and failing to distinguish between his pockets and those of his corporation's business the absence of the cash register tapes is particularly troublesome food stamps ie items that can be taken to the bank deposit was the deposit made to the corporate petitioner's checking account the deposit amounts were usually rounded figures that did not correlate with the cash on hand figures savings was used to record taxes such as payroll and sales_taxes accumulated but not yet due to the particular government agency these tax amounts were not necessarily deposited in the corporate petitioner's savings account on the dates indicated on the green sheets some were deposited as much as a month or longer after the date of the entry on the green sheet examples of these delayed deposits are amount green sheet deposited dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ms stroud prepared the corporate petitioner's monthly financial statements based on the green sheets and the corporate petitioner's bank statements she did not have the cash register tapes cash register reconciliations or the bank deposit slips during the process of completing the monthly accounting for the corporate petitioner ms stroud contacted mr sutton if she had any questions cash on hand did not include coupon amounts or employee i o u 's for grocery charges that would be deducted from the employee's paycheck mr sutton did not document any funds that he contributed to or that he withdrew from the corporate petitioner there were no promissory notes repayments schedules or other documentation of any loans to or from him mr sutton did not tell ms stroud about any funds he contributed other than to answer any specific questions she asked him ms stroud would post any deposits mr sutton identified as being from him as well as any unexplained deposits as a credit to account 135-loan to shareholder account nearly all of the credits to account are marked as deposits ms stroud would also charge to account any personal items of the suttons paid_by the corporate petitioner and any unexplained shortages the following yearend adjusting journal entries were made charging account in order to reconcile cash on hand to the actual cash balance tye amount dollar_figure dollar_figure dollar_figure dollar_figure the yearend adjustment for bears the notation assumed went to malcolm sutton since it did not go to savings acct the corporate petitioner's unaudited financial statements for date through date do not mention any liabilities owed to mr sutton to the contrary these financial statements show the following tye loans receivable stockholder fred sutton loans payable mrs sutton fred sutton dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure the corporate petitioner reported liabilities to commercial lenders on these financial statements the corporate petitioner's u s_corporation income_tax returns show the following amounts at the end of the respective taxable years tye loans to shareholder loans from shareholder dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure these were actually loans from mrs sutton who was not a shareholder the suttons' north carolina intangible personal_property_tax returns for the years through do not show any loans from mr sutton to the corporate petitioner nor do they show any loans from the corporate petitioner to mr sutton those intangibles returns do reflect a dollar_figure loan from mrs sutton to the corporate petitioner the value of that debt at the end of each year was indicated as year value dollar_figure dollar_figure dollar_figure dollar_figure mr sutton signed a personal financial statement for fcb dated date stating the suttons' net_worth as dollar_figure this statement indicates dollar_figure in notes due from friends relatives or affiliated companies mr sutton signed another financial statement for fcb on date stating the suttons' net_worth as dollar_figure this statement indicates dollar_figure in notes due from friends relatives or affiliated companies neither financial statement lists any liabilities other than notes payable to banks federal_income_tax returns the woolard hale firm prepared the tax returns of the corporate petitioner and the suttons for the years at issue the corporate petitioner's federal_income_tax returns for taxable years ending date and date were due under extension and filed on the following dates taxable_year ending due filed date date date date date date respondent determined in the notice_of_deficiency to the corporate petitioner that the extensions for those years were invalid since the balance due was materially understated the suttons' federal_income_tax returns for through were due under extension and filed on the following dates year due filed date date date date date date date date respondent determined in the notice_of_deficiency to the individual petitioners additions to tax for delinquency computed without regard to the extensions of time petitioners relied almost entirely on their accountants for purposes of taking care of the corporate petitioner's monthly and yearly books and financial records and corporate and personal tax returns for the corporate petitioner ms stroud relied upon the green sheets prepared by mr sutton and the corporate bank statements it is not clear what materials the individual petitioners furnished to ms stroud for the preparation of their individual tax returns however ms stroud did not have the suttons' personal bank statements when she prepared their returns respondent's determinations the corporate petitioner respondent reconstructed the corporate petitioner's income for its taxable years ended date through based on the accounting and bank records that were available revenue_agent joseph board mr board compiled a list of specific unexplained bank_deposits for the corporate petitioner's taxable years ended date through those unexplained deposits do not include the store deposits respondent adjusted the corporate petitioner's income as follows item purchase rebates gross_receipts contributions taxable_year ending nol deduction dollar_figure dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number dollar_figure big_number big_number respondent has since conceded the amounts of those rebate checks that were credited to the corporate petitioner's accounts_payable at the respective vendors where net costs were used in calculating cost of sales and has conceded some receipts the amounts of respondent's concessions are rounded to the nearest dollar item taxable_year ending rebates and coupons gross_receipts dollar_figure -0- dollar_figure big_number dollar_figure big_number dollar_figure -0- the suttons mr board examined the suttons' bank records and compiled a list of specific unexplained deposits which respondent included in the suttons' income the yearly totals of these unexplained deposits to the suttons' personal bank accounts over the 5-year period are amount number of deposits dollar_figure big_number big_number big_number big_number year respondent also included the amounts of all rebate and coupon checks issued to the corporate petitioner that were not accounted for in the corporate petitioner's income respondent since has conceded amounts representing such rebate coupon checks that were shown to have been deposited in the corporate petitioner's bank account other adjustments are reflected in the concessions listed below respondent has conceded rounded to the nearest dollar the following item rebate coupons annuity ira distribution interest_income dividend income_tax on ira dependency_exemption dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number dollar_figure big_number big_number big_number big_number respondent concedes those items because the suttons had already conceded them during the audit and those items should not have been included in the notice_of_deficiency the suttons have conceded that they failed to report on their individual income_tax returns the following item dividend income dollar_figure dollar_figure --- capital_gain annuity received by mrs sutton inherited ira interest_income --- --- --- --- big_number big_number --- dollar_figure --- --- opinion the corporate petitioner rebate and coupon checks the corporate petitioner acknowledges that rebates are to be considered in calculating its income in some instances the corporate petitioner recorded rebates as a reduction to cost of sales and in other instances where rebates had been credited against amounts owed to wholesalers the corporate petitioner reflected the net costs respondent agrees with that treatment to the extent however that the proceeds of rebate checks were not accounted for by either of those methods we hold that the corporate petitioner had unreported income from rebate checks in other words if the rebate checks did not in some way reduce cost of sales then the cost of sales was overstated and the gross_income was correspondingly understated the parties also agree that the coupons result in income they disagree however as to the proper treatment of that income respondent has determined that the corporate petitioners have speculated that some rebate checks may have been rung up on the register thereby being included in income twice once in cash register gross_receipts and again as a result of reducing cost of sales as a rebate petitioners have not established any such instances petitioner's income should be increased by the amounts of those coupon checks not previously recorded in the corporate petitioner's books as rebates the corporate petitioner argues that the value of the coupons was included in income as a component of gross_receipts and therefore should not be included again upon receipt of the coupon checks the corporate petitioner has failed to establish the factual predicate for its argument we cannot find that the coupon amounts were initially included in the gross_receipts register figures on the green sheets no cash register tapes or reconciliation records were submitted the amount of income received from coupons was not accounted for as a separate item on the corporate petitioner's green sheets or any other books_or_records accounting practices were inconsistent some coupon checks being recorded as rebates on the green sheets ms stroud from the accounting firm knew nothing of the accounting procedures for coupons or coupon checks the corporate petitioner has not met its burden of showing respondent's determination to be incorrect therefore we sustain respondent's determination as adjusted by respondent's concessions which are detailed in the findings_of_fact above unexplained bank_deposits every person liable for tax is required to keep books_and_records sufficient to establish the amount of such taxpayer's income sec_6001 96_tc_858 affd 959_f2d_16 2d cir where a taxpayer fails to maintain adequate books_or_records the commissioner may determine the taxpayer's income by among other methods the bank_deposits method 695_f2d_145 5th cir dileo v commissioner supra bank_deposits are prima facie evidence of income 399_f2d_744 4th cir affg tcmemo_1967_67 102_tc_632 dileo v commissioner supra pincite the taxpayer has the burden of proving that the commissioner's determination is incorrect rule a mills v commissioner supra pincite clayton v commissioner supra pincite the corporate petitioner argues that its unexplained bank_deposits consist entirely of funds advanced by mr sutton to provide the corporate petitioner with sufficient working_capital the corporate petitioner includes in these funds cash loans mr sutton allegedly received from mr palmer the court is not persuaded that mr palmer made any loans to mr sutton let alone that such loans account for the corporate petitioner's unexplained bank_deposits the corporate petitioner asserts that the proceeds of all of mr sutton's personal checks to the corporate petitioner that were cashed eventually ended up as deposits on the whole that has not been established the totals of the personal checks mr sutton wrote to or on behalf of the corporate petitioner are summarized in the findings_of_fact above however most of the personal checks that were deposited were part of the store deposits and thus do not reduce the corporate petitioner's unexplained bank_deposits those checks that were deposited separately from the store deposits and that do not constitute income to the corporate petitioner are listed separately in the findings_of_fact above as for the proceeds of personal checks that were cashed mr sutton could not remember their specific disposition and thus could not correlate their proceeds to the unexplained bank_deposits checks written to third parties do not explain bank_deposits there is no credible_evidence of any cash contributions from mr sutton to the corporate petitioner either from any of his personal funds or from any funds deriving from mr palmer both the corporate petitioner and the individual petitioners allege that mr sutton loaned small amounts to the corporate petitioner regularly and withdrew small amounts regularly in essence alleging that the same funds were loaned and repaid over and over they argue that respondent has distorted the corporate petitioner's income by summing the amounts advanced without subtracting the repayments petitioners point to ms stroud's reconciliations as reflecting the net effect to the corporate petitioner and thus a more accurate picture on the contrary ms stroud's knowledge of these alleged loan transactions was limited restricted by mr sutton himself the failure to document these transactions must weigh against petitioners we have considered all deposits attributable to mr sutton to the extent made possible by the record before us the parties have stipulated that mrs sutton loaned a total of dollar_figure to the corporate petitioner during yet we are unable to ascertain whether the last dollar_figure installment was ever deposited in the corporate bank account similarly fred sutton provided funds to the corporate petitioner however the fred sutton checks were included in the store deposits in part the remaining fred sutton funds the date check for dollar_figure were conceded by respondent therefore the fred sutton funds do not assist in reducing the remaining unexplained bank_deposits however the delayed deposits to the corporate petitioner's savings account for taxes as described in the findings_of_fact above do serve to account for unexplained deposits on march and also respondent listed an unexplained deposit of dollar_figure on date for that date the corporate petitioner's bank statement shows a withdrawal of dollar_figure and a deposit in the amount of dollar_figure the latter deposit represents the total of four delayed savings deposits also detailed in the findings_of_fact above the unexplained bank_deposits should be reduced by those amounts both the corporate petitioner and the individual petitioners argue that the proceeds of the rebate and coupon checks that were cashed ended up in the corporate petitioner's bank_deposits and have been included by respondent in income twice other than self-serving speculation petitioners have not provided any information as to the disposition of these cashed checks such cash proceeds may have been part of the store deposits and already excluded from the unexplained bank_deposits since we are unable to determine how much if any was deposited and unable to distinguish such cash from the other items deposited we cannot find as fact that the proceeds of these cashed rebate and coupon checks were included in the unexplained bank_deposits however there is evidence of the date deposit of the dollar_figure check from quinn within an unexplained deposit of dollar_figure on that day and the corporate petitioner's income should be adjusted accordingly additions to tax under sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect this addition_to_tax i sec_5 percent of the tax required to be shown on the return per month of such failure up to percent sec_6651 respondent has determined that the corporate petitioner's extensions of time to file for taxable years ending date and were invalid and that the corporate petitioner is liable under this section the corporate petitioner asserts that the extensions for both years were valid but offers no proof and no argument other than that respondent did not prove the extensions to be invalid the corporate petitioner has the burden_of_proof to show the additions are improper 469_us_241 687_f2d_264 8th cir affg tcmemo_1981_506 the commissioner may void an extension where the taxpayer's request for extension is invalid because of a failure to properly estimate tax_liability 92_tc_899 the corporate petitioner has not shown it made a bona_fide and reasonable estimate of its tax_liability at the time the requests for extension were made we hold for respondent on this issue additions to tax and penalties for negligence respondent has determined that all of the corporate petitioner's underpayments for the years at issue were due to negligence or disregard of rules or regulations and imposed an addition_to_tax or penalty for each year in contesting these additions and penalty the corporate petitioner relies primarily on its position that no deficiency exists but does argue that any deficiency due to unreported rebates was due to mr sutton's lack of education and understanding of accounting practices negligence is the lack of due care or the failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 for purposes of the accuracy-related_penalty under sec_6662 the term negligence also includes any failure to make a reasonable attempt to comply with the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard sec_6662 we find the corporate petitioner to be negligent in its failure to maintain full and accurate records of its financial transactions during the years at issue mr sutton failed to disclose fully to ms stroud the information she needed to keep proper records and file accurate returns reliance on her was not reasonable ma-tran corp v commissioner 70_tc_9 the additions to tax and penalty are under the following sections tye sections sec_6653 and sec_6653 and b sec_6653 and b sec_6653 sec_6662 we sustain respondent's determination that the corporate petitioner was negligent with respect to its underpayments addition_to_tax under sec_6661 respondent has determined an addition_to_tax under sec_6661 for substantial_understatement of tax for the corporate petitioner's taxable_year ended date this addition applies when the understatement of income_tax of a corporate taxpayer exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6661 the understatement for purposes of this addition shall be reduced where there is substantial_authority for the tax treatment of any item or if there was adequate_disclosure in or attached to the return of the relevant facts affecting any item sec_6661 the corporate petitioner has presented no argument in objection to this addition since the amount of the understatement for the taxable_year ended date is substantial we sustain respondent's determination on this issue the suttons rebate and coupon checks respondent contends that mr sutton diverted the proceeds of the cashed rebate and coupon checks from the corporate petitioner thereby receiving constructive dividends petitioners allege that all of the proceeds were used by the corporate petitioner but argue that if any such proceeds are found to be used by the suttons such funds should be characterized as repayments of loans mr sutton made to the corporate petitioner some of the proceeds of these cashed checks were deposited into the suttons' personal bank account it is not known what happened to the remainder on the record before us we conclude that mr sutton retained these funds for his personal_use rule a sec_301 and sec_316 provide that a distribution_of_property made by a corporation with respect to its stock is a taxable dividend to the extent of its earnings_and_profits when a shareholder receives an economic benefit from the corporation without an expectation that that benefit be repaid the shareholder has received a constructive_dividend 627_f2d_1032 10th cir affg tcmemo_1978_306 however where a shareholder has made a loan to the corporation the corporation's repayment of that loan would not be taxable to the shareholder 38_tc_1011 in order for any monies that mr sutton may have retained from these cashed rebate and coupon checks to be repayments from the corporate petitioner to mr sutton there must have been a bona_fide loan from mr sutton to the corporate petitioner 405_f2d_481 6th cir affg tcmemo_1967_62 whether a transaction between a shareholder and his closely_held_corporation represents a bona_fide indebtedness must be determined based on the facts and circumstances surrounding the transaction 56_tc_1324 affd without published opinion 496_f2d_876 5th cir the shareholder's mere statement that he considered the distributions to be repayments of loans is not sufficient to show that the intrinsic economic nature of the transactions themselves is that of a debt rather than a constructive_dividend williams v commissioner supra 505_f2d_873 5th cir cordes v commissioner tcmemo_1994_377 the only records of funds transferred between mr sutton and the corporate petitioner were the limited books of the corporate petitioner ie the financial statements and the corporate tax returns these records indicated that mr sutton owed the corporation for funds loaned to him not vice versa ms stroud recorded any bank_deposits identified as advances from mr sutton as reductions in what mr sutton owed the corporate petitioner not as loans from him there were no promissory notes repayment schedules interest charges or other credible_evidence of any loans from mr sutton to his corporation it follows that the cash proceeds of the rebate and coupon checks were constructive dividends to mr sutton donisi v commissioner supra cordes v commissioner supra unexplained bank_deposits mr sutton argues that the unexplained bank_deposits in his personal bank account consist of repayments of his loans to the corporate petitioner the proceeds of checks cashed by the store loans from mr palmer and cash distributions from the estate all of which would be nontaxable sources the factual predicate for that argument has not been established we cannot find that mr sutton made any loans to the corporate petitioner thus any payments out of the corporation to him cannot be repayment of loans ms stroud's entries to account support respondent's position indicating that mr sutton withdrew greater amounts of money than any amounts he may have contributed mr sutton has not argued that the funds he withdrew from the corporate petitioner were intended to be loans from the corporate petitioner see alterman foods inc v united_states supra pincite n we conclude that any funds that mr sutton withdrew from the corporate petitioner were constructive dividendsdollar_figure we are unable to attribute any of the unexplained bank_deposits in the suttons' bank accounts to the proceeds of personal petitioners have not presented argument or proof that any distributions would be nontaxable due to the limitations of the corporate petitioner's earnings_and_profits checks cashed by the corporate petitioner since we cannot distinguish checks that may have been handled in this fashion we cannot find that the suttons received any funds from mr palmer we have found that the suttons received funds from the estate yet we are unable to trace such funds to the remaining unexplained bank_deposits in the suttons' personal bank account in summary petitioners have failed to prove that any of the suttons' unexplained bank_deposits derived from nontaxable sources the individual petitioners argue that they should not have to include the proceeds of the cashed rebate and coupon checks in addition to the unexplained bank_deposits as this would be double counting since the disposition of the cash proceeds is unknown we cannot find that they were part of the unexplained bank_deposits additions to tax under sec_6651 respondent has determined additions to tax for late filing for the suttons' taxable years through the suttons applied for extensions in each of these years and for years through filed their returns after the respective due dates as extended they admit that the returns for through were filed after the due dates as extended and if a deficiency should be found for any of these years that some addition would apply for each of those years however they assert that the extensions for though were valid and argue that the addition should only apply from the respective due dates as extended the suttons have not shown they made a bona_fide and reasonable estimate of their tax_liability at the time the requests for extension were made we hold for respondent on this issue additions to tax and penalties for negligence respondent has determined that all of the suttons' understatements for the years at issue were due to negligence or disregard of rules or regulationsdollar_figure the individual petitioners have argued only that they correctly reported their income and were not otherwise negligent we disagree they have presented no specific evidence that they acted as would a reasonable and ordinarily prudent person under the circumstances we sustain respondent on the negligence issue addition_to_tax under sec_6661 respondent has determined additions to tax for substantial the additions to tax and penalties are under the following sections year sections sec_6653 and b sec_6653 and b sec_6653 sec_6662 sec_6662 underpayment for the suttons' taxable years through an understatement_of_tax by an individual taxpayer is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 the suttons have presented no arguments on this issue other than to deny the underlying deficiencies we sustain respondent as to the additions under sec_6661 in keeping with the above and the concessions of the parties decisions will be entered under rule
